                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               FORT WAYNE DIVISION

 ROOR INTERNATIONAL BV and                    )
 SREAM, INC.,                                 )
                                              )
                 Plaintiffs,                  )
                                              )
       v.                                     )     NO. 1:19CV47-PPS/JPK
                                              )
 LOW BOB’S LIGONIER and                       )
 JOHN DOE,                                    )
                                              )
                 Defendants.                  )

                                OPINION AND ORDER

       Now before me is the motion of plaintiffs RooR International BV and Sream, Inc.

for default judgment against defendant Low Bob’s Ligonier. The claims against

defendant John Doe have been dismissed without prejudice for lack of timely service.

[DE 9.] Default was entered against defendant Low Bob’s Ligonier on November 12,

2019. [DE 20.]

       My order of November 19 required that a motion for default judgment “provide

a legal analysis addressing why and how the well-pled facts deemed admitted by the

default are sufficient to support relief on one or more of the legal theories pled in the

complaint, specifically identifying the count or counts on which default judgment is

sought.” [DE 21 at 2.] Plaintiffs have filed a motion for default judgment with those

requirements in mind, and have offered an analysis sufficiently detailed to support the

request for judgment in plaintiffs’ favor “on all claims,” as sought in the proposed order

and judgment. [DE 22-4 at 2.] Plaintiffs’ analysis is adequate to support default
judgment on Count One of the complaint, for trademark infringement in violation of 15

U.S.C. §1114 and the use of “counterfeit” marks as defined in §1116(d)(1)(B), on Count

Two, also for trademark counterfeiting under §1116(d), and on Count Three for false

designation of origin under §1125(a). The motion sets forth the standards of each claim

and addresses how the facts established by the default support liability. [DE 22 at 5-8.]

       The November 19 order also required a motion for default judgment to

“separately address the relief requested, and demonstrate [plaintiffs’] entitlement to the

particular amount of damages and any other relief proposed.” [DE 21 at 2.] The

pending motion’s treatment of plaintiffs’ request for statutory damages and the costs of

suit is sufficient, but the motion fails to address the authority for and appropriateness of

the proposed injunctive relief. Nonetheless, the proposed injunction against future

infringement of the subject RooR marks is relatively straightforward and will be

granted. The proposal for an order for delivery of products and other materials to be

destroyed, pursuant to 15 U.S.C. §1118, is a horse of a different color. That more

unusual relief would require justification that is absent from the motion before me. One

glaring issue that warranted discussion is the scope of the proposed judgment requiring

delivery of “all products [and] accessories,” two categories of items omitted from the

statutory list of materials subject to destruction. In any event, the continued offer for

sale or promotion of infringing product would violate the injunctive relief that is being

granted. The default judgment granted will not contain a provision for destruction of

infringing articles pursuant to §1118.


                                             2
      ACCORDINGLY:

      The motion for default judgment against defendant Low Bob’s Ligonier [DE 22]

is GRANTED to the extent indicated in the default judgment entered separately this

day. In all other respects, the motion is DENIED.

      SO ORDERED.

      ENTERED: January 7, 2020.

                                           /s/ Philip P. Simon
                                        UNITED STATES DISTRICT JUDGE




                                           3
